DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
With regards to the Applicants’ Remarks dated February 14, 2022:	
Regarding the rejection of claims 48, 50-55, and 57-64 under 35 U.S.C. 103(a), Applicant’s amendment and arguments have been fully considered and are persuasive. Applicants argue that “Salmenkaita focuses solely on recommending a user a subset of services requiring at least one voice short-cut associated with a recommended service to select service category and service requirements from displayed list according to a voice command by the user corresponding to the voice short-cut of the service. Although a mobile device having a plurality of applications selected from the group consisting of mobile application, electronic forms, electronic forms data instances and business processes is known in the art, the implementation of each of these applications to Salmenkaita to provide a unified system to automatically coordinate and manage the set of applications from different software providers according to each provider’s business processes and the like to contribute to a more effective use of time and mobile device computing resources would not have been an obvious task. More specifically, the combination of the AAPA and Salmenkaita lack the limitations of the device context engine communicating with the mobile context registry and the at least one mobile device and the one or more applications utilizing the one or more context information from the mobile context registry characterizing the capabilities and requirements of each of said one or more applications. Therefore, Salmenkaita cannot be said to render obvious the subject matter of claim 48, or any claims dependent thereon”. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search and consideration, no new grounds of rejection are made. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 48, 50-55, and 57-64 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/OLEG SURVILLO/Primary Examiner, Art Unit 2442